The purpose of the statute under which the plaintiff's school property was vested in the defendant, was to abolish school districts in certain towns and place the management of all the schools in the hands of the town, which, for that purpose, is made a school district. Its effect is to enlarge the boundaries of the different districts so as to make them correspond with those of the town. It is a general law, applying to all towns in the State except those which have a city or borough, or a district organized under a special act of the legislature, within their limits, and except those towns which have voted to abolish school districts and assume the control of the schools.
By thus consolidating all of the districts into a single district, the enlarged district became possessed of the school property of all the old districts, and became bound to manage, and assume the expense of managing, all the schools. Section 7, out of which the present controversy arises, provides for the payment of the debts and obligations of the districts. After providing, in the earlier part of the section, that the town shall pay these debts except as thereafter provided, it proceeds to provide for what is called an "equalization tax." This tax does not purport to be laid for the purpose of paying the indebtedness which the town *Page 595 
assumes to pay for the different districts. The sum to be raised is not the amount of such indebtedness, but the value of the property received less the amount of such indebtedness. It may be much more than the total indebtedness, and it may be less, depending upon the value of the property and the amount of the indebtedness of the different districts. Presumably the total property taken will exceed the indebtedness; but fires or other disasters in a particular town might create a situation not contemplated by the statute. Nor does the statute contemplate that the town will, upon this levy, collect the full tax laid, for the taxpayers in the several districts are allowed an abatement which in effect is the amount by which the appraised value of the property taken from the district exceeds its indebtedness.
The purpose of the tax is, as its name implies, equalization, to equalize as between the different districts, in proportion to their grand lists, the amount in property and taxes taken from each by the town. If the amount thus received is not sufficient to pay all the indebtedness assumed by the town, the difference must be raised later by a new levy upon all the taxpayers in the town in the usual manner of raising money by taxation.
The defendant, therefore, as a corporate body, has no interest in the valuation of the school property. For that reason, doubtless, the appraisal was left to its own officers chosen to appraise and assess all of the taxable property in town, and already chosen at the time the Act was passed and the property taken over. It is the amount of the indebtedness in which the town is interested, and it has adequate means of raising the necessary amount if the equalization tax fails to produce sufficient. Whether the appraisal of the school properties was too great or too small does not affect the *Page 596 
defendant. In the case before us the court has found that the plaintiff's property was properly appraised, its value being the amount of the appraisal, $15,500. It is unnecessary, therefore, to inquire whether it was, as claimed by the defendant, improper to leave the appraisal of the school property to the assessors of the town without providing for a hearing by the parties interested, because the defendant is not an interested party. And as none of the defendant's property is being taken, there is no ground for its claim that it is being deprived of its property without due process of law.
It was the defendant's duty to have levied this equalization tax as the statute required. It is claimed in behalf of the defendant that, having neglected its duty to levy the tax at its next town meeting after the statute was passed, it cannot now levy such a tax because property has changed hands, new buildings have been erected, and no provision is made in the Act for laying the tax at any other time than at the annual town meeting for 1909 upon the grand list for that year. The statute does not prescribe that the levy shall be upon the grand list of 1909. For aught that appears it might have been laid upon the last completed grand list as well as upon that of 1909. The law made it mandatory upon the town to pay the indebtedness of the districts, and provided a way. The defendant cannot be heard to say that because it neglected its duty at the time prescribed for its performance it is now excused from performance. A levy upon the last grand list, or upon the next one, will answer the purposes of the statute.
The plaintiff district having never determined that any stated amount of its indebtedness shall be owed by it exclusively and shall not be devolved upon the town, this is not a case where both the district and town *Page 597 
have acted in fixing such stated amounts. The plaintiff, therefore, is not precluded by the votes of the town from bringing this action.
The Superior Court is advised to grant the plaintiff's first prayer for relief, directing that the equalization tax be levied upon the last completed grand list of the town.
   No costs in favor of either party will be taxed in this court.
In this opinion the other judges concurred, except HALL, C. J., who concurred in the result, but died before the opinion was written.